Name: Commission Regulation (EEC) No 2046/82 of 27 July 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/24 Official Journal of the European Communities 28 . 7 . 82 COMMISSION REGULATION (EEC) No 2046/82 of 27 July 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1221 /82 (3), as last amended by Regulation (EEC) No 1 650/82 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1221 /82 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7 . 1980 , p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22. (3) OJ No L 141 , 20 . 5 . 1982, p . 37 . (4) OJ No L 182, 26 . 6 . 1982, p . 14 . 28 . 7 . 82 Official Journal of the European Communities No L 219/25 ANNEX to the Commission Regulation of 27 July 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 18 Week No 19 Week No 20 Week No 21 Week No 22 from 2 to from 9 to from 16 to from 23 to from 30 August to 8 August 1982 15 August 1982 22 August 1982 29 August 1982 5 September 1982 01.04 B 63-177 (') 61-020 (') 57-805 ( ») 55-869 (  ) 53-636 (') 02.01 A IV a) 1 134-420 (2) 129-830 (2) 122-990 (2) 118-870 (2) 114-120 (2) 2 94-094 (2) 90-881 (2) 86-093 (2) 83-209 (2) 79-884 (2) 3 147-862 (2) 142-813 (2) 135-289 (2) 130-757 (2) 1 25-532 (2) 4 174-746 (2) 168-779 (2) 1 59-887 (2) 154-531 (2) 148-356 (2) 5 aa) 174-746 (2) 168-779 (2) 159-887 (2) 154-531 Q 148-356 (2) bb) 244-644 (2) 236-291 (2) 223-842 (2) 216-343 (2) 207-698 (2) 02.06 C II a) 1 174-746 168-779 159-887 154-531 148-356 2 244-644 236-291 223-842 216-343 207-698 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82, and (EEC) No 1985/82 and Commission Regulation (EEC) No 19/82 .